Citation Nr: 1418100	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-05 965	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to separate evaluations for posttraumatic stress disorder (PTSD) and substance dependency.

2.  Entitlement to an effective date prior to December 5, 2008, for the grant of service connection for PTSD with substance dependency.


REPRESENTATION

Appellant represented by:	Carl K. Price, Agent



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served on active duty from April 1968 to February 1970 and from September 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant testified at a hearing before a Decision Review Officer (DRO) in May 2011.  In March 2012, the appellant testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearing are associated with the claims folder.


FINDINGS OF FACT

1.  In May 2011 appellant, through his authorized representative, indicated that a withdrawal of the appeal of the issue of entitlement to separate evaluations for PTSD and substance dependency was requested.

2.  In February 2014 the Board received notice that the appellant died in January 2014.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to separate evaluations for PTSD and substance dependency by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the claim of entitlement to an effective date prior to December 5, 2008, for the grant of service connection for PTSD with substance dependency.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant perfected an appeal of the issue of entitlement to separate evaluations for PTSD and substance dependency with a Substantive Appeal on VA Form 9 dated in February 2011.  Thereafter, at a hearing before a DRO in May 2011 the appellant's representative withdrew the appeal of this issue.  As the statements were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as a withdrawal of the issue of entitlement to separate evaluations for PTSD and substance dependency.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to separate evaluations for PTSD and substance dependency and it is dismissed.

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on the merits of the issue of entitlement to an effective date prior to December 5, 2008, for the grant of service connection for PTSD with substance dependency, has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of the appeal of the issue of entitlement to an effective date prior to December 5, 2008, for the grant of service connection for PTSD with substance dependency or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of the appeal of the issue of entitlement to an effective date prior to December 5, 2008, for the grant of service connection for PTSD with substance dependency, does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal of the issue of entitlement to separate evaluations for posttraumatic stress disorder (PTSD) and substance dependency is dismissed.

The appeal of the issue of entitlement to an effective date prior to December 5, 2008, for the grant of service connection for PTSD with substance dependency, is dismissed.



		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


